Voto disidente del
Juez Asociado Sr. Santana Becerra
en el cual concurre el Juez Asociado Señor Belaval.
San Juan, Puerto Rico, 14 de junio de 1967
Después de la decisión del Tribunal Supremo de los Esta-dos Unidos de 29 de abril de 1965. One Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 696-702, no creo que puedan se-guir prevaleciendo aquí aquellos criterios que consideraron la naturaleza de la confiscación como un procedimiento mera-mente civil dirigido a una cosa. El caso citado afirma clara-mente la naturaleza criminal de la confiscación y que impone castigo por la comisión de delito. En consecuencia es impera-tivo que estos casos se resuelvan tomando en cuenta las ga-rantías básicas constitucionales y de ley que protegen al ciu-dadano acusado en procedimientos criminales.
La Ley Núm. 220 de 1948 autoriza la confiscación de ve-hículos “utilizados en relación con los juegos prohibidos” . . . “que hayan sido ocupados en relación con dichos juegos”. La evidencia en el caso no prueba, en aquel grado de suficiencia legal que demanda el debido procedimiento de ley y un fallo justo en procedimientos criminales que imponen castigos por la comisión de delito, que el vehículo en este caso tuviera esa utilización u ocupación, dentro de la interpretación y signifi-cado que a estas frases debe darse compatible con la protec-*725ción de un inocente contra castigo. Se probó más bien una utilización lícita en el curso ordinario de los negocios, aun cuando ocurriera que un conductor llevara una lista del juego. Dentro de la situación normativa del presente, según reafir-mada y consagrada en el citado caso de Plymouth Sedan por un Tribunal Supremo unánime, en las circunstancias de he-cho de este caso se le impone castigo a un inocente. Por lo dicho no concurro en el criterio del Tribunal.